        Case 2:12-cr-00225-NR Document 77 Filed 04/29/20 Page 1 of 30




                    UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                )
                                        )
             v.                         )      Crim. No. 2:12-cr-225
                                        )
TAMIKA SOMERVILLE                       )


         EMERGENCY MOTION FOR COMPASSIONATE RELEASE
                  UNDER THE FIRST STEP ACT

      Tamika Somerville respectfully moves this Court pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i) to reduce his sentence to time served with directions that a

substantial period of his supervised release be served on home confinement and to

order his immediate release from the custody of the Bureau of Prisons pursuant to

Section 603 of the First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194 (2018)

(amending 18 U.S.C. § 3582(c)(1)(A)(i)). As amended by the First Step Act, the

compassionate release statute allows courts to reduce sentences for “extraordinary

and compelling” reasons. Tamika Somerville asks this Court to find that in light of

(a) the growing coronavirus pandemic, which public health experts and

policymakers recognize is especially dangerous in the confines of crowded

correctional institutions, (b) Mr. Somerville’s underlying conditions of asthma and

hypertension, which place him at heightened risk of severe illness or death if he

contracts COVID-19, (c) the presence of COVID-19 at FCI Danbury, where Mr.

Somerville is an inmate, as well as that institution’s failure to implement measures

to lower the risk of disease and death (as detailed in a habeas action filed yesterday

against the Warden of FCI Danbury and the Director of the Federal Bureau of
           Case 2:12-cr-00225-NR Document 77 Filed 04/29/20 Page 2 of 30




 Prisons (BOP) on behalf of a class of vulnerable inmates1), and (d) the Bureau of

 Prisons’ denial of his request for a reduction in his sentence, extraordinary and

 compelling reasons exist warranting his release to home confinement.

I.     Procedural and Factual Background

       On July 10, 2014, Tamika Somerville was sentenced to 180 months in prison

 and five years supervised release upon his plea of guilty to unlawful possession of a

 firearm, 18 U.S.C. § 922(g), and possession with intent to distribute a quantity of a

 mixture and substance containing a detectable amount of heroin, 21 U.S.C. §

 841(a)(1) and § 841(b)(1)(C).2 The conviction stemmed from a search warrant

 executed at a home where Tamika Somerville was staying on May 12, 2012. Mr.

 Somerville immediately advised officers of the presence of a gun inside a dresser

 drawer. Also seized from the dresser were approximately 150 stamp bags of heroin,

 weighing 4.98 grams. The 180-month mandatory minimum sentence was predicated

 on three prior drug convictions. As sentencing counsel explained, Mr. Somerville’s

 criminal record and history of small-time drug sales was fueled by his own

 addiction; he is neither the drug kingpin nor the violent felon Congress intended to

 target and subject to the ACCA’s severe punishment. Had Mr. Somerville not been



       1  See Martinez-Brooks v. D. Easter, Warden of Federal Correctional
 Institutional at Danbury and Michael Carvajal, Director of the Federal Bureau of
 Prisons, Case No. 3:20-cv-00569, Doc. 1 (D.Conn., Apr. 27, 2020).

       2 Tamika Somerville was born a female but identifies as a male and is
 receiving transgender medical services. He will be identified throughout with the
 pronouns he/him. Exhibit A. The Presentence Report, sentencing transcripts and
 sentencing memorandum used the pronouns she and her; some of those references
 are retained herein.
                                             2
         Case 2:12-cr-00225-NR Document 77 Filed 04/29/20 Page 3 of 30




deemed an Armed Career Criminal and so subject to a fifteen-year statutory

minimum, it appears the guideline range would have been the 10-year statutory

maximum. See PSR ¶¶22, 25-26; See 18 U.S.C. § 924(a)(2).

      Tamika Somerville has endured unimaginable trauma from the very moment

of his birth and yet continues to plan and hope for the future. The sentencing court

was moved to observe, “[t]his woman had, I think, the most pathetic childhood and

early adulthood that I have ever seen.” United States v. Somerville, Case 2:12-cr-

225, Doc. 63 at 2.

      Tamika Somerville was born in the State Correctional Institute at Muncy

while his mother was serving a sentence. PSR ¶45. He was separated from his

mother when he was just two weeks old and given to his now deceased maternal

grandmother. He lived with his grandmother, a recovering heroin addict, in the Hill

District section of the City of Pittsburgh until his mother was released from prison.

PSR ¶¶45-46. Tamika’s father died after battling bone cancer when he was about

three years old. PSR ¶45. As a result of his mother’s periods of incarceration,

Tamika was shuttled among relatives. PSR ¶45. The time spent with his mother

was defined by his mother’s heroin addiction. At times, Tamika’s mother left him

unsupervised and without food. Id. In his youth, Tamika witnessed violent deaths.

The first of these traumas occurred when he was 14-years old and saw his best

friend stabbed to death. PSR ¶55.

      This childhood trauma did not leave Tamika unscathed. We now know that

exposure to violence impacts the developing brain. Bruce D. Perry, The

                                              3
        Case 2:12-cr-00225-NR Document 77 Filed 04/29/20 Page 4 of 30




Neurodevelopmental Impact of Violence in Childhood, American Psychiatric Press,

Inc., Washington D.C., 221-238 (2001), https://7079168e-705a-4dc7-be05-

2218087aa989.filesusr.com/ugd/aa51c7_4d25e15d83524996ada1e08d031f0ac7.pdf.

Indeed, childhood adversity plays a causal role in most mental health problems in

childhood (e.g., conduct disorder, ADHD and oppositional defiant disorder) and in

adulthood (e.g., depression, anxiety disorders, eating disorders, sexual dysfunction,

personality disorder, dissociative disorder, post-traumatic stress disorder and sub-

stance misuse). See Kessler R, McLaughlin K, Green J et al. Childhood adversities

and adult psychopathology in the WHO World Mental Health Surveys. Br. J.

Psychiatry 197, 378–385 (2010); Read J, Bentall R., Negative childhood experiences

and mental health: theoretical, clinical and primary prevention implications. Br. J.

Psychiatry 200, 89–91 (2012).

      As a teen, Tamika was diagnosed with bipolar disorder. PSR ¶54. His current

medication is working well, and he is not reporting any issues. Exhibit A. BOP

Psychology Services reports identify Tamika as “committed to treatment” and offer

a “good” prognosis.

      Tamika Somerville also has a lengthy history of drug abuse. PSR ¶56. ECF

Doc. 61 at 6-7. He began smoking marijuana at age 12 and started using Ecstasy

and pills as a young adult. PSR ¶56. When pills were unavailable, he used heroin.

PSR ¶11. ECF Doc. 59 at 12; ECF Doc. 60 at 6-7. “She comes from a family where

there [is] a lot of drug use and a lot of addiction.” ECF Doc. 72 at 13. In fact, Tamika




                                              4
         Case 2:12-cr-00225-NR Document 77 Filed 04/29/20 Page 5 of 30




is a third generation heroin addict: his mother and grandmother also struggled with

addiction. Tamika has been participating in drug treatment within the BOP.

      Despite the significant trauma Tamika has endured and his struggles with

addiction, he has consistently strived to improve herself. He received a GED and

graduated from Dean Tech’s building maintenance program. PSR ¶60. Before the

instant arrest, he was working in restaurant. PSR ¶60.

      While incarcerated at the Allegheny County Jail pending resolution of the

instant charges (May 13, 2012 through approximately July 2014), Tamika availed

himself of all available classes and completed a number of self-improvement

courses, including Life Skills I and II. ECF Doc. 61 at 7 (outlining course work).

According to one instructor, Tamika “show[ed] dedication, drive, and a willingness

to learn.” Exhibit C. She “is keenly intelligent, realistic, and truthful.” Id.

      The Deputy Warden of the Allegheny County Jail took the extraordinary step

of writing to her sentencing judge to report that she was “a model inmate. Tamika

[was employed there] as a pod worker. Her supervisor [] reported that Ms.

Somerville has proven herself in a position of trust.” Exhibit C (letter dated Jan. 15,

2014). He added that she “demonstrated a considerable degree of respect for the

staff members of the institution and fellow inmates alike.” Id. One of her instructors

echoed that sentiment, observing that Tamika addressed teachers and fellow

students “with the utmost respect and courtesy.” Id. During her approximately two

year stay, “Ms. Somerville ha[d] not had any disciplinary action taken against her

and she has never refused an assigned task.” Id.

                                                5
          Case 2:12-cr-00225-NR Document 77 Filed 04/29/20 Page 6 of 30




        At the time of sentencing, Tamika’s sentencing judge opined that “she’s done

  so well at the jail and in the courses that she’s taken and in her behavior… that I

  think she’s got a good chance of making it on the outside when she does come out.”

  ECF Doc. 72 at 17-18. He urges this Court to give him that chance now.

II.     Tamika Somerville has satisfied any exhaustion requirement given
        the BOP’s denial of his request for compassionate release.

        The First Step Act provides in pertinent part

        (1) in any case –

               (A) the court, upon . . . motion of the defendant after the
               defendant has fully exhausted all administrative rights to
               appeal a failure of the Bureau of Prisons to bring a motion on
               the defendant’s behalf or the lapse of 30 days from the receipt of
               such a request by the warden of the defendant’s facility,
               whichever is earlier, may reduce the term of
               imprisonment . . . after considering the factors set forth in
               section 3553(a) to the extent that they are applicable, if it finds
               that—

               (i) extraordinary and compelling reasons warrant such a
               reduction; …
               …

        and that such a reduction is consistent with applicable policy
        statements issued by the Sentencing Commission.

  18 U.S.C. § 3582(c)(1)(A)(i). Thus, the statute provides the sentencing judge

  with jurisdiction to consider a defense motion for reduction of sentence based

  on extraordinary and compelling reasons whenever “the defendant has fully

  exhausted all administrative rights to appeal a failure of the Bureau of

  Prisons to bring a motion on the defendant’s behalf,” or after “the lapse of 30




                                                6
           Case 2:12-cr-00225-NR Document 77 Filed 04/29/20 Page 7 of 30




days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier[.]” Id.

       In this case, Mr. Somerville has satisfied the exhaustion requirement set

forth in the statute. Mr. Somerville submitted a request for compassionate release

to the warden on or about April 9, 2020.3 On April 29, 2020, Mr. Somerville reported

by phone that he received the warden’s denial on April 23, 2020.4 Because Mr.

Somerville has applied for and effectively been denied relief from the Bureau of

Prisons, this matter is appropriately before this Court.5 See, e.g., United States v.

Williams, 2020 WL 1974372, at *4 (D.Conn., 2020) (exhaustion satisfied where

defendant requested compassionate release with the warden and request was

“effectively denied” given BOP criteria making clear he was ineligible); Order,

United States v. Darryck Norris, 3:18-cr-243, ECF Doc. 37 at 2 (D.Conn., Apr. 16,

2020) (explaining that “there is no dispute that Norris has fully exhausted his

administrative remedies,” where defendant submitted request for compassionate



       3Undersigned counsel submitted a request on Mr. Somerville’s behalf
seeking a transfer to home confinement under the provisions of the CARES Act;
there has not been any response to that request to date. See Exhibit D.

       4As discussed herein, Tamika Somerville reported by phone on April 29, 2020
that he is currently being held in quarantine in the facility’s kitchen/cafeteria area
without access to a computer and without access to paperwork. Mr. Somerville
informed undersigned counsel of the warden’s denial but has not been able to
provide written confirmation.

       5 Counsel respectfully requests the opportunity to provide further briefing on
this issue should this matter be in dispute. Importantly, however, any potential
dispute over the 30-day claims processing rule is largely academic in this case: The
30-day requirement plainly authorizes this Court to grant a reduction in sentence
as early as May 9, 2020.
                                              7
         Case 2:12-cr-00225-NR Document 77 Filed 04/29/20 Page 8 of 30




release to warden, and defense counsel subsequently received response from BOP

case manager that defendant was being denied release because he did not meet

criteria, on basis of mistaken belief that he had a state detainer; “in light of the

above, Mr. Norris has exhausted his administrative remedies and no further

remedy is available within BOP.”); United States v. Atkinson, 2020 WL 1904585, at

*4 (D.Nev., Apr. 17, 2020) (concluding defendant exhausted his administrative

remedies because he filed an application from the warden and received a generic

response that did not indicate any action was being taken). Notably, at least one

court in this district has similarly applied the 30-day rule flexibly. In United States

v. Almusa, Judge Schwab exercised authority to review a compassionate release

motion after only 27 days had lapsed from the submission of the request to the

Warden. See United States v. Almusa, Crim. No. 18-0065, Doc. No. 100 at 4 (W.D.

Pa. Apr. 17, 2020 (Schwab, J.) (“consider[ing] the request made by Defendant [27

days prior] and the letter he received from his case manager at the BOP

Morgantown denying his request for compassionate release to be adequate evidence

of exhaustion of the administrative remedies available to the Defendant.”).

      In evaluating Mr. Somerville’s request for compassionate release, this Court

should not give weight to the BOP’s denial of compassionate release. Congress

amended the compassionate release provision to “increas[e] the use and

transparency of compassionate release.” First Step Act of 2018, § 603(b), Pub. L.

115-391, 131 Stat. 5194, 5239 (Dec. 21, 2018). It was to make compassionate release




                                               8
          Case 2:12-cr-00225-NR Document 77 Filed 04/29/20 Page 9 of 30




more widely available,6 and to address the “documented infrequency with which

the BOP filed motions for a sentence reduction on behalf of defendants,” see United

States v. Redd, No. 1:97-cr-00006, 2020 WL 1248493, *7 (E.D. Va. Mar. 16, 2020),

that Congress intervened in the compassionate release process by passing the First

Step Act, a landmark piece of criminal-justice reform legislation that “amend[ed]

numerous portions of the U.S. Code to promote rehabilitation of prisoners and

unwind decades of mass incarceration.” United States v. Rodriguez, No. 2:03-cr-271,

2020 WL 1627331, *2 (E.D. Pa. Apr. 1, 2020) (quoting United States v. Brown,

411 F. Supp.3d 446, 448 (S.D. Iowa) (citing Cong. Research Serv., R45558, The First

Step Act of 2018: An Overview 1 (2019))).

      Thus, the First Step Act’s amendment to § 3582(c)(1)(A) reflects the

congressional aim to diminish the BOP’s control over compassionate release by

removing the BOP’s exclusive “gatekeeper” role and permitting defendants to file

sentence reduction motions directly with the sentencing court.7



      6See 164 Cong. Rec. S7314-02, 2018 WL 6350790 (Dec. 5, 2018) (statement of
Sen. Benjamin L. Cardin, co-sponsor of First Step Act) (“The bill expands
compassionate release. . . and expedites compassionate release applications.”).

      7 The BOP’s administration of the compassionate release program has long
been the subject of criticism. Although the BOP was first authorized to file
compassionate release motions in 1984, it almost never did so. United States v.
Rodriguez, No. 2:03-cr-271, 2020 WL 1627331, *2 (E.D. Pa. Apr. 1, 2020). From
1984 to 2013, an average of only 24 inmates were released each year through BOP-
filed motions. Id. (citing Hearing on Compassionate Release and the Conditions of
Supervision Before the U.S. Sentencing Comm’n (2016) (statement of Michael E.
Horowitz, Inspector General, Dep’t of Justice)). The BOP’s failure was multifaceted;
according to a 2013 report by the Inspector General, the BOP’s “compassionate
release program had been poorly managed and implemented inconsistently, . . .

                                             9
        Case 2:12-cr-00225-NR Document 77 Filed 04/29/20 Page 10 of 30




      This Court now has the authority to decide whether extraordinary and

compelling reasons warrant a sentence reduction in this case without deference to

any administrative agency. See United States v. Winckler, No. 13-cr-318, 2020

WL 166652 (W.D.Pa., Apr. 3, 2020) (granting compassionate release and noting that

the relevant authorities “do not require the Court to defer to BOP’s determination

or use BOP guidance to rule on Defendant’s Motion,” and agreeing with defendant

that “what is required under the Guidelines is intentionally different than the

standards applied by the BOP, and that the reasons for those differences are

sound.”); United States v. Laughlin, No. 12-cr-30081, Doc. No. 55 at *7 (C.D.Ill.

Sept. 23, 2019) (Mills, J.) (opinion granting compassionate release notwithstanding

prior BOP denial of reduction in sentence, and declining to give weight to BOP

Program Statement 5050.50, reasoning that “[b]ecause it must consider the

Sentencing Commission policy statements, the Court cannot give any weight to a

Bureau of Prisons program statement that is inconsistent with those policy



resulting in eligible inmates . . . not being considered for release, and terminally ill
inmates dying before their requests were decided.” Id. (quoting Dep’t of Justice,
Office of the Inspector General, The Federal Bureau of Prisons’ Compassionate
Release Program (April 2013), at 11, available at
https://oig.justice.gov/reports/2013/e1306.pdf). The same report found that the BOP
“did not have clear standards as to when compassionate release is warranted
and . . . BOP staff therefore had varied and inconsistent understandings of the
circumstances that warrant consideration for compassionate release.” Id. See also
United States v. Almontes, No. 3:05-cr-58, 2020 WL 1812713, *1 (D. Conn. Apr. 9,
2020) (Underhill, C.J.) (“It is widely acknowledged that the BOP fell short in its
gatekeeper role and that, as a result, too few inmates were granted compassionate
release.”). Aside from the expense and inefficiency, the human costs of the BOP’s
stinting view of compassionate release has been documented by prisoner advocates.
Human Rights Watch & Families Against Mandatory Minimums, The Answer Is
No: Too Little Compassionate Release in US Federal Prisons (Nov. 2012).
                                               10
        Case 2:12-cr-00225-NR Document 77 Filed 04/29/20 Page 11 of 30




statements”). This Court should exercise its jurisdiction under the First Step Act

and Section 3582(c)(1)(A) and reduce Mr. Somerville’s sentence.

II.   This Court may reduce Tamika Somerville’s sentence to time served
      and home confinement based on its own determination of
      extraordinary and compelling reasons.

      The First Step Act grants sentencing courts authority to reduce an otherwise

final term of imprisonment for “extraordinary and compelling reasons.” 18 U.S.C.

§ 3582(c)(1)(A)(i). Under the statute, the requirements for release are that the court

(1) find extraordinary and compelling reasons for the reduction, (2) consider the

relevant sentencing factors under 18 U.S.C.§ 3553(a), and (3) ensure any reduction

is consistent with applicable policy statements. Here, the Court has the authority to

modify Mr. Somerville’s sentence because “extraordinary and compelling reasons”

are present.

      A.       Tamika Somerville’s underlying medical conditions put him at
               higher risk for severe illness and, in light of the COVID-19
               pandemic currently raging in the BOP and at FCI Danbury,
               where he is housed, constitute extraordinary and compelling
               reasons to grant compassionate release.

      This Court should exercise its discretion to grant compassionate release and

reduce Tamika Somerville’s sentence considering that his long history of asthma,

and hypertension put him at higher risk for severe illness or death. Medical records

obtained from the BOP document this long history of asthma and hypertension and

document that he is prescribed medications for these conditions, including an

Albuterol Inhaler, which he keeps on his person. Exhibit A.




                                             11
          Case 2:12-cr-00225-NR Document 77 Filed 04/29/20 Page 12 of 30




      According to guidance issued by the CDC, individuals at higher risk of

contracting COVID-19 – older adults and people of any age who have serious

underlying medical conditions such as chronic lung disease or moderate to severe

asthma, heart disease, diabetes, severe obesity, and people who are

immunocompromised8 – should take immediate preventative actions, including

staying home, washing hands often, and avoiding close quarters.9 Such precautions

are not possible in the BOP.

      According to a recent analysis by the CDC, “people with chronic conditions

including diabetes, lung disease and heart disease appear to be at higher risk of

severe illness from COVID-19.”10 The report revealed “78% of COVID-19 patients in

the U.S. requiring admission to the intensive care unit had at least one underlying

condition. And 94% of hospitalized patients who died had an underlying

condition.”11 “Among COVID-19 patients admitted to the ICU, 32% had diabetes,



      8  Centers for Disease Control and Prevention, People Who Are at Higher Risk
for Severe Illness, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-at-higher-risk.html (CDC, People at Higher Risk for Severe
Illness) (last visited Apr. 1, 2020).

      9 Centers for Disease Control and Prevention, What You Can Do,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/what-you-can-
do.html (last visited Apr. 1, 2020).

      10Allison Aubrey, Who’s Sickest from COVID-19? These Conditions Tied to
Increased Risk, NPR (Mar. 31, 2020), https://www.npr.org/sections/coronavirus-live-
updates/2020/03/31/824846243/whos-sickest-from-covid-19-these-conditions-tied-to-
increased-risk (“Aubrey, Who’s Sickest from COVID-19?”).

      11   Aubrey, Who’s Sickest From COVID-19?


                                            12
        Case 2:12-cr-00225-NR Document 77 Filed 04/29/20 Page 13 of 30




29% had heart disease and 21% had chronic lung disease, which includes asthma,

COPD and emphysema. In addition, 37% had other chronic conditions including

hypertension or a history of cancer.”12 The BOP has reported that of the 30

individuals who died from COVID-19 while in custody, at least 28 had “pre-existing

medical conditions.”13

      “People with moderate to severe asthma may be at higher risk of getting very

sick from COVID-19” because “COVID-19 can affect your respiratory tract (nose,

throat, lungs), cause an asthma attack, and possibly lead to pneumonia and acute

respiratory disease.”14 The coronavirus “attacks the edges of the lungs” and “[w]ith

asthma, anything that’s foreign or unusual that enters the lungs often triggers an

asthmatic response and causes the airways to narrow further and . . . become

wheezy.”15

      “Like influenza and the common cold, coronavirus can cause an upper

respiratory infection, which can make breathing difficult. That puts those who



      12   Aubrey, Who’s Sickest From COVID-19?

      13 See Fed. Bureau of Prisons, BOP News Stories
https://www.bop.gov/resources/news_stories.jsp (last visited Apr. 29, 2020).

      14  Centers for Disease Control and Prevention, Coronavirus Disease 2019
(COVID-19): People with Moderate to Severe Asthma,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html
(last visited Apr. 2, 2020); see also David Levine, Coronavirus and Asthma, U.S.
News & World Rep. (Mar. 27, 2020)
https://health.usnews.com/conditions/articles/coronavirus-and-asthma.

      15   Ocbazghi, How COVID-19 Affects People.


                                             13
        Case 2:12-cr-00225-NR Document 77 Filed 04/29/20 Page 14 of 30




already have respiratory ailments, such as chronic obstructive pulmonary disease,

or COPD, at a higher risk for severe and potentially life-threatening

complications.”16 When COVID-19 “venture[s] deeper into the lungs” the “results

[are] pneumonia-like symptoms, requiring hospitalization and sometimes

intubation on a ventilator. People who smoke or have chronic lung conditions are

especially vulnerable.”17

      Additionally, as a result of his hypertension, Mr. Somerville is also more

vulnerable to complications should he contract COVID-19. Indeed, the WHO-China

Joint Mission Report provided historical mortality rates for those who contracted

COVID-19 with specific pre-existing conditions. For those with hypertension, the

mortality rate was 8.4%. That same report indicates that the mortality rate for

chronic respiratory disease such as asthma was 8.0%. Id.

      B.      The presence of COVID-19 within the BOP and at FCI Danbury,
              a “hotspot” for COVID-19, combined with Tamika Somerville’s
              preexisting medical conditions constitute extraordinary and
              compelling reasons warranting relief.

      On March 11, 2020, the World Health Organization (WHO) classified COVID-

19, a disease caused by the new strain of coronavirus, as a pandemic.18 On March




      16   Levine, Coronavirus and Asthma.

      17Achenbach, New CDC Data Shows Danger of Coronavirus.
      18World Health Organization, WHO Director-General’s Opening Remarks
(March 11, 2020), https://www.who.int/dg/speeches/detail/who-director-general-s-
opening-remarks-at-the-media-briefing-on-covid-19---11-march-2020.


                                             14
        Case 2:12-cr-00225-NR Document 77 Filed 04/29/20 Page 15 of 30




13, 2020, the President declared the COVID-19 outbreak a national emergency.19 As

of April 29, 2020, COVID-19, has infected over 3 million people, leading to at least

212,049 deaths worldwide.20 COVID-19 has infected at least 1,012,683 people in the

United States – more than any other country – and 53,034 deaths have resulted.21

      As quick as COVID-19 is spreading across the country, it is spreading

through the federal prison system even faster: currently the cumulative rate of rise

in COVID-19 cases is nearly twice that of the national cumulative rate of rise.22

The following charts and graphs starkly illustrate the exponential growth within

the BOP:




      19 White House, Proclamation on Declaring a National Emergency
Concerning the Novel Coronavirus Disease (COVID-19) Outbreak (Mar. 13, 2020),
https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-
emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/ (declaring “the
COVID-19 outbreak in the United States constitutes a national emergency,
beginning March 1, 2020”).

      20 Coronavirus Map: Tracking the Spread of the Outbreak, N.Y. Times,
https://www.nytimes.com/interactive/2020/world/coronavirus-maps.html (last
visited Apr. 29, 2020) (“Coronavirus Map”).

      21   Coronavirus Map.

      22  See Fed. Defenders of New York Southern & Eastern Districts, BOP
COVID-19 Charts and Graphs,
https://federaldefendersny.org/assets/uploads/BOP_COVID-
19_Charts_and_Graphs.4.22.pdf (indicating the cumulative BOP rate of rise since
March 20, 2020, as of April 25, 2020, is 962.87%, while the national cumulative rate
of rise for that period is 510.23%) (last visited Apr. 29, 2020).


                                             15
       Case 2:12-cr-00225-NR Document 77 Filed 04/29/20 Page 16 of 30




 Rate of Rise of Reported COVID-19 Cases in Bureau of Prisons23 and the
                      United States24, Every 3 Days




      23 Numbers obtained from www.bop.gov/coronavirus on a daily basis. There is
good reason to believe that the numbers reported by the BOP understate the actual
number of tested-positive cases. Compare M. Licon-Vitale, MCC Ward, and D. Edge,
MDC Warden, Response to EDNY Administrative Order 2020-14 (Apr. 7, 2020) at
https://www.nyed.uscourts.gov/pub/bop/MDC_20200407_042057.pdf (3 positive
inmates at MDC Brooklyn) with COVID-19 Cases Federal Bureau of Prisons (Apr.
7, 2020) at www.bop.gov/coronavirus (2 positive inmates at MDC Brooklyn).

      24Numbers obtained from https://www.cdc.gov/coronavirus/2019-ncov/cases-
updates/cases-in-us.html

                                          16
        Case 2:12-cr-00225-NR Document 77 Filed 04/29/20 Page 17 of 30




      Number of Reported COVID-19 Cases in Bureau of Prisons25and the
     United States26, Compared by Days since First Reported Infection




               COVID-19 Rate of Infection for Various Populations




      As of April 28, 2020, the BOP reports 30 inmate deaths, and the media (but

not the BOP) reports one confirmed staff death. Cassidy McDonald, “Federal

prisons confirm first staff death linked to coronavirus,” Apr. 18, 2020, available at



      25   See note 23, supra.

      26   See note 24, supra.

                                              17
        Case 2:12-cr-00225-NR Document 77 Filed 04/29/20 Page 18 of 30




https://www.cbsnews.com/news/coronavirus-federal-prisons-confirm-first-staff-

death-linked-to-covid-19-robin-grubbs-usp-atlanta/. The BOP also reports that 1,314

inmates and 335 staff have tested positive for COVID-19.27 Although the infection

rate based on available BOP data is disturbing, “because testing has been grossly

insufficient, these numbers are almost certainly an undercount.”28 As the court

noted in United States v. Caddo, “it is unknowable whether BOP detainees or

inmates have Covid-19 until they are tested, and BOP has not conducted many or

any such tests because, like the rest of the country, BOP has very few or no actual

Covid19 test packets.” Order at 5, United States v. Caddo, No. 3:18-cr-08341-JJT,

ECF No. 174 (D. Ariz. Mar. 23, 2020).

      The BOP’s flawed response has been widely reported. Walter Pavlo, “Federal

Bureau Of Prisons Institutions Not Showing Any Signs Of ‘Flattening Curve,’”

Forbes, April 15, 2020, https://www.forbes.com/sites/walterpavlo/2020/04/15/federal-

bureau-of-prisons-institutions-not-showing-any-signs-of-flattening-

curve/#254f0d8454dd. Indeed, in granting preliminary injunctive relief in a class

action habeas petition for prisoners at another low security facility, FCI Elkton, the

district court found the BOP’s actions demonstrated deliberate indifference: “While




      27 See Fed. Bureau of Prisons, BOP: COVID-19 Update,
https://www.bop.gov/coronavirus/index.jsp (last visited Apr. 29, 2020).

      28 Lisa Freeland, et al., We’ll See Many More Covid-19 Deaths in Prisons if
Barr and Congress Don’t Act Now, Wash. Post (Apr. 6, 2020),
https://www.washingtonpost.com/opinions/2020/04/06/covid-19s-threat-prisons-
argues-releasing-at-risk-offenders/.

                                             18
         Case 2:12-cr-00225-NR Document 77 Filed 04/29/20 Page 19 of 30




Respondents offer certain prison-practice changes to show they know COVID-19

risks and have sought to reduce those risks, the Court still finds that, at this

preliminary stage of the litigation, the Petitioners have sufficiently met the

threshold for showing that Respondents have been deliberately indifferent.” Wilson

v. Williams, 2020 WL 1940882, *8 (N.D.Ohio,, Apr. 23, 2020). The Court recognized

that despite the BOP’s efforts, officials “fight a losing battle. A losing battle for staff.

A losing battle for inmates.” Id., 2020 WL 1940882, *1. “With the shockingly

limited available testing and the inability to distance inmates, COVID-19 is going to

continue to spread, not only among the inmate population, but also among the

staff.” Id.

       Other courts have noted the “obvious shortcomings” in the BOP’s COVID-19

Action Plan:

       First, testing inside prisons has been scant except for people who self-report
       symptoms—which means that statistics about the number of infections
       already in BOP facilities are largely meaningless. And second, the plan
       provides no additional protections for high-risk individuals.” . . . “[E]ven in
       the best run prisons, officials might find it difficult if not impossible to follow
       the CDC’s guidelines for preventing the spread of the virus among inmates
       and staff: practicing fastidious hygiene and keeping a distance of at least six
       feet from others.”

United States v. Atkinson, 2020 WL 1904585, at *3 (D.Nev., 2020) (quoting United

States v. Esparza, 2020 WL 1696084, at *2 (D. Idaho Apr. 7, 2020) (internal

citations and footnotes omitted)).

       A BOP OSHA complaint filed March 31, 2020 by a correctional officers’ union

as an “imminent danger report,” suggests staff agree with the foregoing assessment

of the BOP’s response: “The agency’s actions… are proliferating the spread of a
                                                19
        Case 2:12-cr-00225-NR Document 77 Filed 04/29/20 Page 20 of 30




known and deadly contagion both within our prison system and to our surrounding

communities….”

      FCI Danbury is a “hotspot for COVID-19.”

      The risk to vulnerable inmates like Tamika Somerville is far from

speculative: BOP Director Michael Carvajal identifies FCI Danbury, where

he is housed, as a “hotspot for COVID-19.”

https://www.bop.gov/resources/news/20200411_dir_message.jsp

      FCI Danbury is located proximate to the New York City metropolitan area,

the epicenter of the U.S. COVID-19 outbreak. The Connecticut Department of

Public Health (“DPH”) has reported that, as of April 27, 2020, there were 25,269

confirmed cases and 1,924 deaths attributed to COVID-19. Fairfield County, where

FCI Danbury is located has the highest number of confirmed cases of COVID-19

and deaths attributed to COVID-19 in the state: as of April 27, 2020, there were

10,529 confirmed cases of COVID-19 and 707 COVID-19 associated deaths.29

      Tamika Somerville is housed in FCI Danbury’s satellite facility (“FSL”). On

April 29, 2020, the BOP reported 17 inmates and 26 staff have tested positive and

one inmate has died at FCI Danbury.30 On April 14, 2020, the facility reported

confirmed cases for 37 inmates and 32 staff. The BOP’s daily reported numbers do



      29  See https://portal.ct.gov/-
/media/Coronavirus/CTDPHCOVID19summary4232020.pdf?la=en. See also
https://ctmirror.org/2020/04/13/first-incarcerated-person-dies-as-covid-19-spikes-
behind-bars/ (noting that as of April 13, 2020, 166 of Connecticut’s 11,516 inmates
had tested positive for COVID-19, as have 104 staff members).

      30   www.bop.gov/coronavirus/ (last checked Apr. 29, 2020).
                                              20
        Case 2:12-cr-00225-NR Document 77 Filed 04/29/20 Page 21 of 30




not include people who previously tested positive for COVID-19 and have since been

deemed recovered by BOP. The BOP provides no explanation as to what qualifies as

“recovery.”

      On April 27, 2020, a class action habeas petition was filed on behalf of

individuals housed at FCI Danbury, detailing the grave dangers posed to inmates,

staff, and the community by COVID-19 as well as the BOP’s failure to implement

measures essential to lower the risk of serious illness and death. Martinez-Brooks v.

Easter, Warden of Federal Correctional Institutional at Danbury, Case No. 3:20-cv-

569 Doc. 1 (D.Conn., Apr. 27, 2020). Plaintiffs report that “[t]he incidence rate at

Danbury exceeds 2.8% of the total prisoner population at the facility—among the

highest concentrations of positive tests per capita of any facility in the Bureau of

Prisons network.” Id., Case 3:20-cv-569, Doc. 1 at 19.

      Tamika Somerville is housed in a single dormitory-style room that

accommodates approximately 160-170 beds. The room is divided into cubicles, each

containing two bunk beds, separated by approximately four feet. Beds in each

cubicle are immediately adjacent to the cubicle wall, which does not reach to the

ceiling. In some instances, the wall does not even reach the top of the bunk bed, so

women on the top bunk sleep right next to the woman on the top bunk in the

adjacent cubicle. All of the women in the FSL share three bathrooms, each of which

includes between 4-8 toilets, sinks, and showers. Id., Doc. 1 at 12-13.

      The FSL also includes a common area where the women have access to 6-12

shared phones (not all of which are working) and 6 shared computers (only 4 of

                                              21
        Case 2:12-cr-00225-NR Document 77 Filed 04/29/20 Page 22 of 30




which are working), which are located in close proximity to one another.

Additionally, the women in the FSL eat meals together in the dormitory. Mealtimes

are not staggered.

      According to Declarations included in the habeas action, on Friday April 24,

2020, a woman in Tamika’s unit who had been ill began vomiting and struggling for

air. Inmates advocating for her to be treated were told they would get disciplinary

reports if they did not stop. The woman was ultimately taken to the hospital where

she tested positive for COVID-19. The following day, on April 25, roughly 40

inmates who were determined to have recent contact with the sick prisoner,

including Tamika Somerville, were taken from the dormitory and placed

together in a room to await COVID-19 testing. Inmates report that 10 of the 40

tested positive and were moved to a separate area. The remaining 30, including

Tamika Somerville, are quarantined in the kitchen/cafeteria area. Importantly, not

all inmates who had contact with the sick inmate were removed and tested.

Further, all 40 of the women were allowed to return to the dormitory before

beginning the quarantine to gather personal property, use phones and computers,

use bathrooms, and take showers. And even after the women were removed to

isolation, several were able to return to the dormitory to gather snacks and other

belongings. The phones, computers, and bathrooms were not immediately sanitized.

Martinez-Brooks v. Easter, Case No. 3:20-cv-00569, Doc. 1 at 21-23; id., at Doc. 1-5,

1-6, 1-7 (Declaration of Kimberly Hoisington (reporting that she tested positive and




                                             22
        Case 2:12-cr-00225-NR Document 77 Filed 04/29/20 Page 23 of 30




returned to general population just 7 days later and while she remained unwell)), 1-

8.

      The kitchen area where Tamika Somerville is now being held has one

bathroom for 30 women to share and one phone. There is no computer and there

appears to be issues with sending and receiving mail.

       It is now well known that the COVID-19 virus is highly infectious and can be

spread “easily and sustainably” from person-to-person.31 The virus can live on

plastic and steel surfaces for up to 72 hours, and, powered by a single cough or

sneeze, can be propelled in a gas cloud that extends up to 27 feet in length.32 To

date, the virus is known to spread from person to person through respiratory

droplets, close personal contact, and from contact with contaminated surfaces and

objects, where the virus can survive for up to three days. Critically, people who are

asymptomatic or presymptomatic can unknowingly transmit the virus, making it

particularly difficult to slow its spread. See Martinez-Brooks v. Easter, Case No.

3:20-cv-569, Doc. 1-1 (Declaration of Jaimie Meyer, M.D., ¶20].

      The CDC’s interim guidance on the management of COVID-19 in the

correctional setting recognizes that “[i]ncarcerated/detained persons live, work, eat,



      31 See Centers for Disease Control and Prevention, How COVID-19 Spreads,
https://www.cdc.gov/coronavirus/2019-ncov/prepare/transmission.html.

      32  Neeltje van Doremalen et al., Aerosol and Surface Stability of SARS-CoV-2
as Compared with SARS-CoV-1, NEW ENG. J. MED., 2 (2020), available at
https://doi.org/10.1056/NEJMc2004973; Lydia Bourouiba, Turbulent Gas Clouds
and Respiratory Pathogen Emissions: Potential Implications for Reducing
Transmission of COVID-19, JAMA (2020),
https://jamanetwork.com/journals/jama/fullarticle/2763852
                                             23
        Case 2:12-cr-00225-NR Document 77 Filed 04/29/20 Page 24 of 30




study, and recreate within congregate environments, heightening the potential for

COVID-19 to spread once introduced.” See https://www.cdc.gov/coronavirus/2019-

ncov/downloads/guidance-correctional-detention.pdf. Moreover, the “ability of

incarcerated/detained persons to exercise disease prevention measures” like

handwashing and social distancing, may be limited if not impossible. Id. “Many

facilities restrict access to soap and paper towels and prohibit alcohol-based hand

sanitizer and many disinfectants.” Id. Additionally, incarcerated persons may not

report symptoms for fear of isolation. Id.

      All of this is to say that Mr. Somerville does not have the ability to practice

self-care with respect to COVID-19—i.e., he does not have the ability in prison to

adequately protect himself from becoming infected with the virus. In the context of

the COVID-19 pandemic, courts have recognized that, “[i]n this moment, the

inability for high risk individuals to fully self-isolate”—and otherwise follow the

CDC’s guidelines for preventing the spread of the virus, like practicing painstaking

hygiene—“is an inability to provide self-care.” See Esparza, 2020 WL 1696084, at *3

(“So long as [the defendant] remains in custody, his capacity to protect himself from

a serious, or even fatal, infection will be compromised.”).33



      33 See also, e.g., United States v. Burrill, ___ F. Supp. 3d ____, 2020 WL
1846788, at *3 (N.D. Ca. Apr. 10, 2020) (“[A]ny incarcerated person with one of
these underlying conditions is unlikely to be able ‘to provide self-care within the
environment of a correctional facility’ to avoid contracting COVID-19.”); United
States v. Colvin, 3:19-cr-179, 2020 WL 1613943, at *4 (D. Conn. Apr. 2, 2020)
(“Defendant is ‘unable to provide self-care within the environment of’ FDC
Philadelphia in light of the ongoing and growing COVID-19 pandemic because she
is unable to practice effective social distancing and hygiene to minimize her risk of

                                              24
        Case 2:12-cr-00225-NR Document 77 Filed 04/29/20 Page 25 of 30




      In sum, Mr. Somerville’s medical vulnerability, the documented presence of

COVID-19 among both staff and inmates at FCI Danbury, the BOP’s failures, in

particular at FCI Danbury, to implement adequate measures to limit spread, are

“extraordinary and compelling reasons” warranting a reduction of his sentence.

      C.     This Court should follow those courts that have found
             extraordinary and compelling reasons warranting relief based
             on the impact of the global pandemic on vulnerable defendants
             in BOP custody.

      Since the COVID-19 pandemic, numerous courts around the country have

found extraordinary and compelling reasons warranting relief where a defendant

presents evidence of a pre-existing-condition (including asthma and hypertension)

making him more vulnerable to COVID-19 in combination with the increased risks

of COVID-19 in prisons. See, e.g., United States v. Williams, 2020 WL 1974372, at

*3-4 (D.Conn., Apr. 24, 2020) (reducing sentence to time served where defendant

suffered from asthma, hypertension and diabetes, putting him at increased risk

from COVID-19, and was unable to properly guard against infection while

incarcerated); United States v. Wen, 2020 WL 1845104 (W.D.N.Y., Apr. 13, 2020)

(defendant’s history of asthma along with COVID-19 outbreak at his institution and



exposure.”); United States v. Perez, ___ F. Supp. 3d ____, 2020 WL 1546422, at *4
(S.D.N.Y. Apr. 1, 2020) (“Confined to a small cell where social distancing is
impossible, Perez cannot provide self-care because he cannot protect himself from
the spread of a dangerous and highly contagious virus.”); United States v.
Campagna, 16-cr-78-01, 2020 WL 1489829, at *3 (S.D.N.Y. March 27, 2020)
(“Defendant’s compromised immune system, taken in concert with the COVID-19
public health crisis, constitutes, an extraordinary and compelling reason to modify
to Defendant’s sentence on the grounds that he is suffering from a serious medical
condition that substantially diminishes his ability to provide self-care within the
environment of the RCC.”).
                                              25
        Case 2:12-cr-00225-NR Document 77 Filed 04/29/20 Page 26 of 30




that institution’s failure to take basic steps to protect against spread of this disease

created extraordinary and compelling reasons justifying a reduction in his

sentence); United States v. Norris, No. 3:18-cr-243, No. 37 (D. Conn., Apr. 16, 2020)

(Underhill, C.J.) (“[Defendant] suffers from asthma and uses an Albuterol inhaler to

treat his symptoms. . . . [H]is medical condition and current conditions of

confinement constitute extraordinary and compelling reasons to reduce his

sentence.”); United States v. Hammond, No. 02294, 2020 WL 1891980, *9 (D.D.C.

Apr. 16, 2020) (granting compassionate release to defendant with risk factors

because, despite the government’s assurance that the “BOP is prepared to deal with

pandemics such as the coronavirus . . . 449 inmates and 280 BOP staff members

have tested positive for the disease and sixteen inmates have already died”); United

States v Burrill, No. 17-cr-491, 2020 WL 1846788, *3 (N.D. Cal. Apr. 10, 2020)

(“Prison conditions mean incarcerated individuals, as well as society as a whole, are

safer the more defendants are released); United States v. Mahan, 1:19-cr-223, 2020

WL 1846789, *4 (D. Id. Apr. 10, 2020) (granting compassionate release where

“Defendant has a chronic, moderate asthma condition and such a condition places

him at higher risk of getting very sick from COVID-19”); United States v. Sawicz,

No. 08-cr-287, 2020 WL 1815851, *2 (E.D.N.Y. Apr. 10, 2020) (Ross, J.) (for

defendant with hypertension, “the risk of serious illness or death that he faces in

prison constitutes an extraordinary and compelling reason militating in favor of his

release”).




                                              26
           Case 2:12-cr-00225-NR Document 77 Filed 04/29/20 Page 27 of 30




         By finding that Mr. Somerville’s medical conditions constitute extraordinary

   and compelling reasons for a reduction in sentence, this Court will act both in

   harmony with other district courts across the nation and consistent with Congress’

   purpose to “increase[e] the use and transparency of compassionate release.” First

   Step Act of 2018, § 603(b), Pub. L. 115-391, 131 Stat. 5194, 5239 (Dec. 21, 2018).

III.     A Sentence of Time Served Is Sufficient To Accomplish the Goals of
         Sentencing.

         When extraordinary and compelling reasons are established, the Court must

   consider the relevant sentencing factors in § 3553(a) to determine whether a

   sentence reduction is warranted. 18 U.S.C. § 3582(c)(1)(A)(i). Under all of the

   circumstances in this case and considering the § 3553(a) factors, this Court should

   conclude that the time that Mr. Somerville has already served is sufficient to satisfy

   the purposes of sentencing.

         Although the crime of conviction was undeniably serious, it is also undeniable

   that the unlawful possession of the firearm was passive: the gun was in a dresser

   drawer, and Mr. Somerville immediately alerted law enforcement to its presence.

   See ECF Doc. 61 at 8-9 (noting that the Parole Commission classifies possessing a

   firearm by a prohibited person as a three on a scale of increasing seriousness from

   level 1 to level 8, citing 28 C.F.R. § 2.20). And, as set forth, the ACCA designation

   was based drug convictions that in fact reflect his addiction; Tamika Somerville is

   neither the drug kingpin nor the violent felon Congress intended to target and

   subject to the ACCA’s severe punishment.



                                                27
        Case 2:12-cr-00225-NR Document 77 Filed 04/29/20 Page 28 of 30




      Tamika Somerville has been in federal custody in connection with the present

offenses since May 12, 2012, which amounts to approximately 8 years of actual

incarceration. After accounting for good conduct time, he has served the equivalent

of an approximately 9 years and 1 month sentence. Thus, he has already served a

substantial portion of his incarceration sentence, nearly the entire non ACCA-

statutory maximum. It is worth noting that the Sentencing Commission’s most

recently issued report on the effects of prison length on recidivism found that

offenders incarcerated for more than 60 months up to 120 months are

approximately 17 percent less likely to recidivate. USSC, Length of Incarceration

and Recidivism, April, 2020, https://www.ussc.gov/sites/default/files/pdf/research-

and-publications/research-publications/2020/20200429_Recidivism-

SentLength.pdf?utm_medium=email&utm_source=govdelivery

      The BOP lists Tamika Somerville’s current release date as March 20, 2025,

making his eligible for home confinement (under pre-CARES Act standards) as

early as March 20, 2024. Completion of the RDAP program (which has been

suspended due to COVID-19) would result in a 12 month reduction, potentially

moving release to 2023.

      Tamika Somerville’s extraordinarily traumatic birth and upbringing has

been outlined above. And her exemplary conduct and educational record during her

two years in the Allegheny County jail led the sentencing court to predict “she

should be a good inmate.” ECF No. 63 at 2. That predication has proven accurate.




                                             28
        Case 2:12-cr-00225-NR Document 77 Filed 04/29/20 Page 29 of 30




      Mr. Somerville has been housed a low security facility. He has not had any

disciplinary actions at least in at least the last 6 months. Exhibit B. The last

disciplinary action appears to have been in 2017 for refusing to obey an order.

Exhibit E. He has maintained a positive employment and educational record.

Exhibit B. He has enrolled in barber and office manager apprenticeship programs.

Exhibit B.

      Outside the prison walls, Mr. Somerville has maintained a strong

relationship with his sister. In fact, his sister stands ready to welcome Mr.

Somerville to her home. In that regard, Tamika Somerville has provided a verifiable

release plan, and his sister’s home has sufficient space to allow Tamika to self-

quarantine for 14-days. Exhibit D.

      In short, having completed an approximately 9 year sentence of

incarceration, Tamika Somerville has shown by his conduct that he does not pose a

threat to public safety and that granting him compassionate release would not

endanger the community.

VI.   Conclusion

      COVID-19 has triggered a pandemic. The virus is highly transmissible,

extraordinarily dangerous, and poses a severe threat of death to older individuals

and those with underlying illnesses. Mr. Somerville’s asthma and hypertension

make him vulnerable and constitute “extraordinary and compelling reasons”

warranting compassionate release. A sentence of time served to be followed by any

necessary term of home confinement is “sufficient but not greater than necessary” to

                                              29
       Case 2:12-cr-00225-NR Document 77 Filed 04/29/20 Page 30 of 30




promote the purposes of sentencing. This Court should grant his request for

compassionate release.

                                      Respectfully submitted,

                                      s/ Renee Pietropaolo
                                      Renee Pietropaolo
                                      Assistant Federal Public Defender




                                           30
